DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending under this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara, etc. (US 20160274658 A1) in view of Lee, etc. (US 20190178669 A1), further in view of Nishi, etc. (US 20190204076 A1).
Regarding claim 1, Ogasawara teaches that an information display apparatus (See Ogasawara: Figs. 1-2, and [0035], “In the present embodiment, a case is assumed in which a vehicular meter unit including a plurality of instruments or indicators is configured as the graphic meter device of the present invention.  FIG. 1 illustrates a specific example of an exterior of the entire display screen of the graphic meter device.  In addition, a display screen 50 illustrated in FIG. 1 corresponds to the display content on a screen of a liquid crystal display 121 which will be described later.  Further, the display content illustrated in FIG. 1 shows a display example in a normal state in which a vehicle can travel”) including:

a display device to display said display image (See Ogasawara: Figs. 1-2, and [0050], “In addition, the obtained information is reflected in the display content of each display part on the display screen (50) of the liquid crystal display 121”); and
an observer imaging device to capture an image of an observer watching said display device, and output an observer image (See Ogasawara: Fig. 6, and [0065], “Further, since an installation position of the in-vehicle camera 130 is fixed, when the driver's face comes close to the screen of the meter unit 100, the size of the face 141 of the driver in a captured image increases.  In contrast, when the driver's face goes away from the meter unit 100, the size of the face 141 of the driver in a captured image decreases.  Therefore, it is also possible to detect a change in a viewpoint position in a direction (Z direction) perpendicular to the screen of the meter unit 100 by monitoring the size of a specific region such as the face 141 of the driver and identifying a change therein”);

a viewpoint information processor to generate viewpoint information representing a position of a viewpoint of said observer based on said observer image (See Ogasawara: Figs. 1-3, and [0072], “In step S13, the microcomputer 111 detects a viewpoint position EP of the driver by using the image data acquired in step S12.  In other words, as described above, the face 141 and the left and right eyes 141a of the driver are recognized, and the viewpoint position EP is calculated on the basis of positions of the left and right eyes 141a.  The viewpoint position EP includes coordinates in the X and Y directions and a change (approach/separation) in the Z direction”); and
a display image generator to generate images of a plurality of planar objects disposed in a virtual space, based on texture information pertaining to each of said objects (See Ogasawara: Fig. 5, and [0099], “In step S45, the microcomputer 111 rotates a corresponding instrument with respect to a central axis of the instrument on the virtual three-dimensional space in a state in which a position thereof is fixed.  If the stereoscopic instrument is rotated at its location, a change occurs so that a different part is displayed due to the rotation.  In addition, shadow, gloss, reflected light, and the like on the instrument are also changed due to the rotation.  Therefore, it is possible to impart a change so that a stereoscopic display state is temporarily emphasized”), and said viewpoint information, and combine the images of said plurality of objects to generate said display image (See Ogasawara: Figs. 3-5, and [0080], “In step S21, the microcomputer 111 performs a process for appropriately controlling the display content so as 
wherein said plurality of objects respectively correspond to visible surfaces of a plurality of constituent parts of said displayed article that are visible from said observer (See Ogasawara: Figs. 1-5, and [0069], “In other words, the microcomputer 111 illustrated in FIG. 2 performs the control illustrated in FIGS. 3 to 5 so as to impart a special change to a display state of each instrument displayed on the screen of the meter unit 100 in relation to changes in a viewpoint position and a visual line direction of the driver”; and [0100], “In step S46, the microcomputer 111 simultaneously imparts a plurality of kinds of changes such as enlargement, reduction, and movement to a two-dimensional model of each instrument, or imparts the changes in turn by delaying time, thereby displaying the instrument in a temporarily emphasized state.  In other words, a display state is changed so that an emphasis effect similar as in a case where a stereoscopic instrument is displayed is achieved by performing the changes such as enlargement, reduction, and movement in a combining manner”), and
each of said objects is disposed at a depthwise position in said virtual space corresponding to a depthwise position of the visible surface corresponding to said each of said objects, as seen from said observer (See Ogasawara: Fig. 7, and [0104], “In a case where the state (1) transitions to the state (2) in FIG. 7, the microcomputer 111 detects a situation in which the viewpoint position EP go away from the right instrument 50b.  Thus, in the state (2) in FIG. 7, the attitude of the stereoscopically displayed instrument 50b is changed so that the instrument is rotated at its location.  In the example illustrated in FIG. 7, since the instrument 50b is rotated in the clockwise direction in a state of being viewed from the top, a direction of 
However, Ogasawara fails to explicitly disclose that each of said objects is disposed at a depthwise position in said virtual space corresponding to a depthwise position of the visible surface corresponding to said each of said objects, as seen from said observer.
However, Lee teaches that each of said objects is disposed at a depthwise position in said virtual space corresponding to a depthwise position of the visible surface corresponding to said each of said objects, as seen from said observer (See Lee: Figs. 14-15, and [0128], “Referring to FIG. 14, a content visualizing device visualizes a plurality of driving related contents 1421, 1422, and 1423.  FIG. 14 discontinuously illustrates 7 lines corresponding to a plurality of depths 1411 through 1417 to which content is to be implemented by the content visualizing device.  However, examples are not limited thereto.  The example of FIG. 14 is provided for ease of description.  The content visualizing device may also visualize content to successive depths”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ogasawara to each of said objects is disposed at a depthwise position in said virtual space corresponding to a depthwise position of the visible surface corresponding to said each of said objects, as seen from said observer as taught by Lee in order to provide visualizing content to a more accurate depth to assist the user to focus on driving in an efficient manner (See Lee: Fig. 2, and [0071], “In an example, the content visualizing device 200 is implemented as a three-dimensional (3D) HUD for a vehicle, or a navigation system providing a route for the vehicle.  In another example, the content visualizing 
However, Ogasawara, modified by Lee, fails to explicitly disclose that each of said objects is disposed at a depthwise position in said virtual space.
However, Nishi teaches that each of said objects is disposed at a depthwise position in said virtual space (See Nishi: Fig. 2, and [0212], “A GOS includes at least one I-SPC.  Of the objects in a three-dimensional space, such as a person, an animal, a car, a bicycle, a signal, and a building serving as a landmark, a small-sized object is especially effective when encoded as an I-SPC.  When decoding a GOS at a low throughput or at a high speed, for example, the three-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ogasawara to each of said objects is disposed at a depthwise position in said virtual space as taught by Nishi in order to reduce the amount of encoded three-dimensional data compared to the case where the first three-dimensional data is encoded as it is (See Nishi: [0086], “According to this three-dimensional data encoding method, first encoded three-dimensional data is generated that is obtained by encoding data having an amount of a feature greater than or equal to the threshold.  This reduces the amount of encoded three-dimensional data compared to the case where the first three-dimensional data is encoded as it is.  The three-dimensional data encoding method is thus capable of reducing the amount of data to be transmitted”). Ogasawara teaches a method and system that have a measuring instrument, a display screen and a user detection part provided for detecting the one or both of the position of a viewpoint, and the direction of eyes, which visually recognize the display screen, and thus ensures high degree stage effects corresponding to the actually mounted indicating function, and Nishi teaches a system and method that may produce (S801) the second three-dimensional data based on the information detected by the sensor and first three-dimensional data received by data reception unit. Therefore, it is obvious to one of ordinary skill in the art to modify Ogasawara by Nishi to generate second 3D data based on the first 3D data using the objects in the depth planes. The motivation to modify Ogasawara by Nishi is “Use of known technique to improve similar devices (methods, or products) in the same way”.
claim 2, Ogasawara, Lee, and Nishi teach all the features with respect to claim 1 as outlined above. Further, Ogasawara teaches that the information display apparatus as set forth in claim 1, wherein said display image is similar to an image as seen by said observer when said displayed article is hypothetically placed at a position of said display device (See Ogasawara: Fig. 6, and [0071], “In step S12, the microcomputer 111 acquires the latest image data obtained through imaging in the in-vehicle camera 130.  Consequently, image data with the content as illustrated in FIG. 6 is obtained”).
Regarding claim 3, Ogasawara, Lee, and Nishi teach all the features with respect to claim 1 as outlined above. Further, Ogasawara teaches that the information display apparatus as set forth in claim 1, wherein said virtual space is a space simulating a space in which said display device is placed, and said plurality of objects are disposed in parallel with a plane in said virtual space corresponding to a display screen of said display device (See Ogasawara: Fig. 1, and [0036], “Instruments such as a speedometer 51, a tachometer 52, a fuel meter 53, a water temperature gauge 54, a turn L display part 55, a turn R display part 56, an odometer 57, a shift indicator 58, and warning display parts 59a and 59b, and decorative images 61 to 65 decorating the instruments are displayed on the display screen 50 illustrated in FIG. 1.  In addition, each of the display elements is realized by a graphical display pattern represented by a plurality of sets of display pixels”).
Regarding claim 4, Ogasawara, Lee, and Nishi teach all the features with respect to claim 3 as outlined above. Further, Ogasawara and Lee teach that the information display apparatus as set forth in claim 3, wherein 

Regarding claim 5, Ogasawara, Lee, and Nishi teach all the features with respect to claim 4 as outlined above. Further, Lee teaches that the information display apparatus as set forth in claim 4, further including:
a surrounding environment imaging device to capture an image of an environment surrounding said display device, and output a surrounding environment image (See Lee: Fig. 1, and [0046], “In an example, the sensor 111 detects an object in front.  For example, the sensor 111 measures a distance to the object in front.  However, examples are not limited thereto.  In an example, the sensor 111 measures a distance to an object in a vicinity of the vehicle, and 
wherein said image processing device (See Lee: Fig. 1, and [0047], “In an example, the processor 112 generates the content 161 to be provided to the user 190 based on the detected object.  For example, when the content visualizing device 110 is mounted on the vehicle, the content visualizing device 110 generates the content 161 based on information related to driving, and provides the user 190 with the content 161”) further includes:
an environment information processor to generate surrounding environment information representing an optical environment surrounding said display device based on said surrounding environment image (See Lee: Fig. 1, and [0047], “In an example, the content 161 is data to provide the user 190 with information related to driving.  The information relate to driving, hereinafter, the driving information, is information that is needed for driving, such as, for example, route guidance information and driving related information.  In an example, the processor 112 models the object, detects a position of the object, or recognizes the object by analyzing ambient information, for example, a distance to an ambient object and an image including the object, sensed by the sensor 111”); and
said display image generator generates the images of the objects based also on said surrounding environment information (See Lee: Fig. 1, and [0049], “In an example, the HUD 113 visualizes the content 161 having a depth on the projection plane 150.  For example, the processor 112 determines a depth to which the content 161 is to be visualized based on the projection plane 150, and the HUD 113 visualizes, based on the determined depth, the content 
Regarding claim 6, Ogasawara, Lee, and Nishi teach all the features with respect to claim 5 as outlined above. Further, Lee teaches that the information display apparatus as set forth in claim 5, wherein said display image generator adjusts luminance of each of said plurality of objects based on the depthwise position of said each of said plurality of objects (See Lee: Figs. 1-2, and [0054], “The content visualizing device 110 adjusts the content 161 to be visualized more naturally.  An operation of the content visualizing device 110 will be described further below”; and [0057], “The sensor 210 senses information for visualizing content.  The sensor 210 measures a distance to an object positioned in a vicinity of a user, and include sensors, such as, for example, a light detection and ranging (LIDAR) and a radio detection and ranging (RADAR)”).
Regarding claim 7, Ogasawara, Lee, and Nishi teach all the features with respect to claim 5 as outlined above. Further, Ogasawara and Nishi teach that the information display apparatus as set forth in claim 5, wherein said display image generator (See Ogasawara: Fig. 5, and [0099], 
a layer image generator to treat each of said plurality of objects as belonging to a layer imagined at a depthwise position identical to the depthwise position of said each of said plurality of objects and generate a plurality of layer images each comprising images of one or more objects belonging to each layer (See Nishi: Figs. 2-3, and [0212], “A GOS includes at least one I-SPC.  Of the objects in a three-dimensional space, such as a person, an animal, a car, a bicycle, a signal, and a building serving as a landmark, a small-sized object is especially effective when encoded as an I-SPC.  When decoding a GOS at a low throughput or at a high speed, for example, the three-dimensional data decoding device (hereinafter also referred to as the decoding device) decodes only I-SPC(s) in the GOS”); and
a layer image combiner to combine said plurality of layer images to generate said display image (See Nishi: Figs. 37-38, and [0601], “Three-dimensional data synthesizer 817 synthesizes three-dimensional data 834 created on the basis of sensor information 833 of the own vehicle with three-dimensional data 832 created by the cloud-based traffic monitoring system or the preceding vehicle, etc., thereby forming three-dimensional data 835 of a space that includes the space ahead of the preceding vehicle undetectable by sensors 815 of the own 
Regarding claim 8, Ogasawara, Lee, and Nishi teach all the features with respect to claim 7 as outlined above. Further, Ogasawara teaches that the information display apparatus as set forth in claim 7, wherein 
said layer image generator moves a bright part of said layer images in response to movement of a viewpoint of said observer as indicated by said viewpoint information (See Ogasawara: Fig. 1, and [0038], “Still further, an influence of a case where external light coming from a virtual light source disposed at a specific position is incident to a stereoscopic image may be assumed, and shadow, gloss, reflected light, and the like when viewed from a specific viewpoint may be reproduced in the same manner as in a case of a real object and may be reflected in the display content (refer to Patent Literature 1).  Consequently, it is possible to obtain a stereoscopic effect similar as in a real object”).
claim 9, Ogasawara, Lee, and Nishi teach all the features with respect to claim 1 as outlined above. Further, Ogasawara and Nishi teach that the information display apparatus as set forth in any of claim 1, wherein said observer imaging device captures the image frame by frame, and successively outputs the observer images of respective frames (See Ogasawara: Figs. 1 and 6, and [0055], “The interface 115 processes a video signal output from the in-vehicle camera 130 so as to sequentially generate image data with a predetermined format which can be processed by the microcomputer 111.  In addition, in order to reduce a processing load on the microcomputer 111, the interface 115 may have a special processing function such as image recognition”); and
said viewpoint information processor generates said viewpoint information for each frame from the observer image for each frame, and performs inter-frame interpolation on the information indicating the position of the viewpoint included in said viewpoint information for each frame (See Ogasawara: Fig. 6, and [0064], “Therefore, a position of a viewpoint (eye point) in the X and Y directions may be calculated as, for example, an intermediate position between a position of the left eye and a position of the right eye.  In addition, positions of the eyes on the latest image may be tracked by repeatedly processing image data which changes over time, and thus a change in or a movement direction of a position of a viewpoint in the X and Y directions may also be detected”), thereby to generate information indicating the position of the viewpoint with a higher frame rate (See Nishi: [0229], “The decoding time and the display time of a GOS or a SPC are storable in encoded data or as meta-information.  All static objects may have the same time information.  In such a case, the decoding device may determine the actual decoding time and display time.  Alternatively, a different value may be assigned to each GOS 
Regarding claim 10, Ogasawara, Lee, and Nishi teach all the features with respect to claim 1 as outlined above. Further, Ogasawara teaches that the information display apparatus as set forth in any of claim 1, further including a state information acquiring device to acquire state information determining a state of said displayed article, wherein said display image generator generates the image of said object based also on said state information (See Ogasawara: Fig. 7, and [0105], “In contrast, in a case where the state (1) transitions to the state (7) in FIG. 7, the microcomputer 111 detects a situation in which the viewpoint position EP go away from the left instrument 50a.  Thus, in the state (7) in FIG. 7, the attitude of the stereoscopically displayed instrument 50a is changed so that the instrument is rotated at its location.  In the example illustrated in FIG. 7, since the instrument 50a is rotated in the counterclockwise direction in a state of being viewed from the top, a direction of the instrument 50a is changed so as to go further away from the viewpoint position EP, and thus a stereoscopic effect is emphasized”).
Regarding claim 11, Ogasawara, Lee, and Nishi teach all the features with respect to claim 10 as outlined above. Further, Ogasawara teaches that the information display apparatus as set forth in claim 10, wherein said displayed article is an instrument panel of a vehicle, said 
Regarding claim 12, Ogasawara, Lee, and Nishi teach all the features with respect to claim 1 as outlined above. Further, Nishi teaches that the information display apparatus as set forth in any of claim 1, wherein
when the position of the viewpoint in said observer image cannot be identified, said viewpoint information processor outputs detection failure information indicating that the position of the viewpoint in said observer image cannot be identified (See Nishi: Fig. 34, and [0554], “The following describes coping operations to cope with the abnormal case 3 in which the vehicle fails to generate self-detected three-dimensional data 712 due to trouble of a sensor of the own vehicle or bad weather”), and
said display image generator generates the images of said objects assuming that the viewpoint is at a predefined position when said detection failure information is outputted (See Nishi: Fig. 34, and [0555], “Abnormal case judgment unit 703 checks whether an error in generated self-detected three-dimensional data 712 falls within an acceptable range, and judges that the current condition applies to the abnormal case 3 when such error is beyond the acceptable range.  Stated differently, abnormal case judgment unit 703 judges whether the data accuracy of generated self-detected three-dimensional data 712 is higher than or equal to the reference value, and judges that self-detected three-dimensional data 712 is abnormal 
Regarding claim 13, Ogasawara, Lee, and Nishi teach all the features with respect to claim 1 as outlined above. Further, Ogasawara, Lee, and Nishi teach that an information display method in an image display apparatus (See Ogasawara: Figs. 1-2, and [0035], “In the present embodiment, a case is assumed in which a vehicular meter unit including a plurality of instruments or indicators is configured as the graphic meter device of the present invention.  FIG. 1 illustrates a specific example of an exterior of the entire display screen of the graphic meter device.  In addition, a display screen 50 illustrated in FIG. 1 corresponds to the display content on a screen of a liquid crystal display 121 which will be described later.  Further, the display content illustrated in FIG. 1 shows a display example in a normal state in which a vehicle can travel”) including:
a display device to display a display image representing a displayed article (See Ogasawara: Figs. 1-2, and [0050], “In addition, the obtained information is reflected in the display content of each display part on the display screen (50) of the liquid crystal display 121”); and 
an observer imaging device to capture an image of an observer watching said display device, and output an observer image (See Ogasawara: Fig. 6, and [0065], “Further, since an installation position of the in-vehicle camera 130 is fixed, when the driver's face comes close to the screen of the meter unit 100, the size of the face 141 of the driver in a captured image 
said method (See Ogasawara: Figs. 1-2, and [0050], “The microcomputer 111 executes a control program which is prepared in advance so as to perform processes for realizing various functions required by the meter unit 100”) including:
generating viewpoint information representing a position and motion of a viewpoint of said observer based on said observer image (See Ogasawara: Figs. 1-3, and [0072], “In step S13, the microcomputer 111 detects a viewpoint position EP of the driver by using the image data acquired in step S12.  In other words, as described above, the face 141 and the left and right eyes 141a of the driver are recognized, and the viewpoint position EP is calculated on the basis of positions of the left and right eyes 141a.  The viewpoint position EP includes coordinates in the X and Y directions and a change (approach/separation) in the Z direction”);
generating images of a plurality of planar objects disposed in a virtual space, based on texture information pertaining to each of said objects (See Ogasawara: Figs. 1-3, and [0072], “In step S13, the microcomputer 111 detects a viewpoint position EP of the driver by using the image data acquired in step S12.  In other words, as described above, the face 141 and the left and right eyes 141a of the driver are recognized, and the viewpoint position EP is calculated on the basis of positions of the left and right eyes 141a.  The viewpoint position EP includes coordinates in the X and Y directions and a change (approach/separation) in the Z direction”), 
combining the images of said plurality of objects to generate said display image (See Ogasawara: Figs. 3-5, and [0080], “In step S21, the microcomputer 111 performs a process for appropriately controlling the display content so as to correspond to a change in a viewpoint position.  The content illustrated in FIG. 5 corresponds to details of this process.  The details will be described later”), wherein said plurality of objects respectively correspond to visible surfaces of a plurality of constituent parts of said displayed article that are visible from said observer (See Ogasawara: Figs. 1-5, and [0069], “In other words, the microcomputer 111 illustrated in FIG. 2 performs the control illustrated in FIGS. 3 to 5 so as to impart a special change to a display state of each instrument displayed on the screen of the meter unit 100 in relation to changes in a viewpoint position and a visual line direction of the driver”; and [0100], “In step S46, the microcomputer 111 simultaneously imparts a plurality of kinds of changes such as enlargement, reduction, and movement to a two-dimensional model of each instrument, or imparts the changes in turn by delaying time, thereby displaying the instrument in a temporarily emphasized state.  In other words, a display state is changed so that an emphasis effect similar as in a case where a stereoscopic instrument is displayed is achieved by performing the changes such as enlargement, reduction, and movement in a combining manner”), and

Regarding claim 14, Ogasawara, Lee, and Nishi teach all the features with respect to claim 13 as outlined above. Further, Lee teaches that a non-transitory, computer-readable recording medium in which a program for causing a computer to execute the processes in the information display method as set forth in claim 13 is stored (See Lee: Fig. 2, and [0140], “The instructions or software to control computing hardware, for example, one or more processors or computers, to implement the hardware components and perform the methods as described 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612